Felton, Chief Judge,
concurring specially. I do not agree that the petition does not set forth substantially the contract between the parties. I think that the petition alleges that the agreement or practice was during 1963 and the first four months of 1964 the plaintiff discounted certain notes with the defendant and that the defendant withheld from the face amount of each note a certain percentage as a reserve against loss to the defendant by reason of the default of the maker of the note and that all of the questionable notes were renegotiated and replaced with others accepted by the defendant. Paragraph 3 of the petition shows that as to the notes discounted as described by the exhibit to paragraph 3 the only reserve due the plaintiff was $5,184.20. It follows that the amount of reserve described in pai'agraph 5, alleged to be due the plaintiff because of withholding of reserves, must have been the result of the discounting of *584other notes additional to those described in the exhibit to paragraph 3. In the absence of allegations that other notes were discounted paragraph 5 is repugnant to paragraphs 3 and 4 because these paragraphs allege the only basis for a recovery of the amount of reserve claimed by the plaintiff in paragraphs 3 and 4. A further contradiction is that no liability for the sum of $6,378.41, under paragraph 5 is shown in the absence of an allegation that there were additional notes discounted and that after the full payment by the makers of the notes or renegotiation of unsatisfactory notes the defendant was not justified in withdrawing an additional amount of reserves totalling $6,378.41. The court would have been justified in sustaining a general demurrer to the petition but did what was equivalent thereto by sustaining the special demurrer to paragraph 6. The dismissal of the petition upon failure to amend was equivalent to the sustaining of the general demurrer after the failure to amend to meet the demurrer to paragraph 5. I do not think that the petition was subject to dismissal because of a failure to meet the special demurrers to paragraph 3 of the petition alone.